Citation Nr: 0809318	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-29 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
tendonitis of the right shoulder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1992 to March 
2003.  The veteran was activated in February 2007 and she 
returned from Iraq in January 2008.  Records from the 
veteran's most recent active duty are not yet associated with 
the claims file.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which granted the veteran service 
connection for right shoulder tendonitis and rated it at 10 
percent disabling, effective March 2003.  Upon her 
relocation, the veteran's claims file was transferred to the 
Albuquerque, New Mexico RO.  

The veteran appeared and testified at a February 2008 video 
conference hearing and the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.  

The veteran seeks a rating in excess of 10 percent for her 
service-connected right shoulder tendonitis.  

As noted above, the veteran recently returned from active 
duty in Iraq.  At her video conference, the veteran reported 
that she did not undergo an exit examination upon separation 
from active duty, but she did undergo a health survey.  The 
veteran testified that she underwent physical therapy while 
on active duty, but did not report to sick call for her 
shoulder disability.  These records are not yet associated 
with the claims file.  
Additionally at the February 2008 hearing, the veteran 
indicated that her condition had worsened since her June 2005 
VA examination.  Her representative noted that she should be 
rated under Diagnostic Code 5201 instead of 5524 as the 
veteran experienced a limited range of motion in her right 
arm and shoulder.  The representative further related that 
the veteran's disability was more than a shoulder injury as 
she experienced a "torn" sternum in service.  He maintained 
that her disability was more severe than tendonitis of the 
right shoulder as she could not lift her arm to shoulder 
level.  

Given the evidence as outlined above, the Board finds that 
there is insufficient medical evidence of record to base a 
decision on the veteran's claim.  The veteran has indicated a 
worsening of her disability and the claim must be remanded 
for a VA examination to determine the current level of 
disability she experiences.  Further, the veteran's 
representative has advised that her disability goes beyond 
right shoulder tendonitis and she should be evaluated 
accordingly.  Thus, the claim will be remanded in order to 
obtain the veteran's most recent service records and for an 
updated evaluation of the veteran's service-connected 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain all outstanding 
service medical records from the veteran's 
most recent period of active duty-
specifically, the records reflecting her 
in-service physical therapy.  Obtain all 
other outstanding post-service medical 
evidence regarding the veteran's shoulder 
condition and associate those records with 
the claims file.  Perform all development 
deemed necessary.

2.  Schedule the veteran for a VA 
examination with the appropriate specialist 
to determine the current severity of the 
veteran's right shoulder condition. The 
veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all appropriate 
diagnoses based upon the reported 
symptomatology.  The range of motion study 
should include comments on functional loss 
due to pain, fatigability, lack of 
endurance and incoordination.  Appropriate 
testing should be performed to specifically 
identify any associated objective symptoms 
of the claimed conditions.  The examiner 
should also discuss the relationship 
between her shoulder condition and the 
condition of her sternum and chest-claimed 
to be due to the same in-service injury.  

3.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the veteran until she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



